DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 2/10/2021 has been entered. Claims 47-49, 52-55, 58-62, 65-68 and 71-72 are currently pending.  The amendment has overcome the claim objection indicated in the Non-final Office Action dated 11/10/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 47-49, 52-55, 58-62, 65-68, 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0279327 (hereinafter Ying) in view of US 2016/0036578 (hereinafter Malladi).
Regarding claims 47, 53, 60 and 66, Ying teaches a method / a network node / UE comprising: receiving, from a User Equipment (UE), an Enhanced Scheduling ([0106]: details enhanced scheduling request); determining the additional scheduling information from the ESR ([0106]: details additional information); and making scheduling allocations based on the additional scheduling information ([0106]: details priority, as making scheduling allocation).
Ying does not explicitly teach by applying a predefined mapping of a plurality of mappings, wherein each of the mappings maps each of multiple values for a plurality of bits received in the ESR to respective additional scheduling information; detecting a trigger condition; and changing the predefined mapping to a different mapping in response to detecting the trigger condition, wherein at least a first value of the plurality of bits of the received ESR maps to different additional information according to the predetermined mapping and the different mapping.
However, Malladi teaches by applying a predefined mapping of a plurality of mappings ([0092][0107]: details channel mapping, as predefined mapping, varying mapping, as plurality of mappings), wherein each of the mappings maps each of multiple values for a plurality of bits received in the ESR to respective additional scheduling information ([0092][0126]: details when channel mapping is employed, an eSR may span one symbol across the entire bandwidth of the entire bandwidth of a carrier…; different portions of information (e.g., acknowledgement information and/or CSI) may be mapped to (and transmitted over) different ones or subsets of resource blocks of an interlace and/or the same information may be mapped to (and transmitted over) each of the resource blocks of an interlace, as respective additional scheduling information); detecting a trigger condition ([0107]: details orthogonalization or non-orthogonalization property, as trigger condition); and changing the predefined mapping to a different mapping in response to detecting the trigger condition ([0107]: details mapping function constructed based on different criteria, depending on whether mapping function will have orthogonalization or non-orthogonalization property), wherein at least a first value of the plurality of bits of the received ESR maps to different additional information according to the predetermined mapping and the different mapping ([0126]: details different portions of information (e.g., acknowledgement information and/or CSI) may be mapped to (and transmitted over) different ones or subsets of resource blocks of an interlace and/or the same information may be mapped to (and transmitted over) each of the resource blocks of an interlace, as value maps to different additional information according to the mappings). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ying to incorporate the teachings of Malladi and include by applying a predefined mapping of a plurality of mappings, wherein each of the mappings maps each of multiple values for a plurality of bits received in the ESR to respective additional scheduling information; detecting a trigger condition; and changing the predefined mapping to a different mapping in response to detecting the trigger condition, wherein at least a first value of the plurality of bits of the received ESR maps to different additional information according to the predetermined mapping and the different mapping of Malladi with Ying. Doing so would provide the advantage and capability of efficient and/or flexible allocation and sharing of resources (Malladi, at paragraph [0008]).

Regarding claims 48, 54, 61 and 67, Ying teaches wherein the additional scheduling information comprises a logical channel or logical channel group ([0105]: details logical channel).

Regarding claims 49, 55, 62, and 68, Ying teaches wherein the additional scheduling information comprises at least one from the group of: a priority level; one or more Transmit Time Interval (TTI) durations; one or more numerologies; a transmit buffer size; a transmit data amount; a transmit data type; and a transmit packet size ([0106]: details buffer size, priority, numerology, TTI duration, etc.).

Regarding claims 52, 58, 65 and 71, Ying does not explicitly teach wherein the predefined mapping for the UE is different from the predefined mapping for a second UE.
However, Malladi teaches the predefined mapping for the UE is different from the predefined mapping for a second UE ([0092][0107]: details channel mapping, as predefined mapping, varying mapping, as different for second UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ying to incorporate the teachings of Malladi and include the predefined mapping for the UE is different from the predefined mapping for a second UE of Malladi with Ying. Doing so would provide the advantage and capability of efficient and/or flexible allocation and sharing of resources (Malladi, at paragraph [0008]).

Regarding claims 59 and 72, Ying does not explicitly teach applying a predefined mapping to determine a time and/or frequency resource to be used for transmitting the ESR.
However, Malladi teaches applying a predefined mapping to determine a time and/or frequency resource to be used for transmitting the ESR ([0092][0107][0126]: details information-to-resource block mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ying to incorporate the teachings of Malladi and include the predefined mapping for the UE is different from the predefined mapping for a second UE of Malladi with Ying. Doing so would provide the advantage and capability of efficient and/or flexible allocation and sharing of resources (Malladi, at paragraph [0008]).

Response to Arguments
Applicant's arguments filed 2/10/2020 have been fully considered but they are not persuasive. 
Applicant alleges Malladi does not suggest that there are a plurality of mappings of values to scheduling information and a network node changes from one mapping to different mapping, in response to trigger condition, such that the different mapping has a different mapping of a particular value of ESR bits to scheduling information.  Examiner respectfully disagrees.  Specifically, Applicant alleges that the change in mapping is not taught in the cited art because the same value for the bits in the ESR will give different 
Moreover, Applicant alleges that none of these references teaches mapping of ESR bits. Examiner respectfully disagrees. This claim limitation recites “wherein each of the mappings maps each of multiple values for a plurality of bits received in the ESR to respective additional scheduling information.” Specifically, Applicant points out to an example in paragraph [0092] teaches channel mapping and in Malladi’s system is describing a 1-bit eSR.  However, Malladi also teach in the same paragraph another example that states “an eSR may span one symbol”, which is a plurality of bits. Moreover, this claim limitation merely requires that the mappings be associated with bits of ESR.  The additional features explained in the remarks summarizing the subject matter of the invention are not recited in this limitation. Clarification of the mappings to explicitly recite in this limitation the functional relationship with the additional scheduling information to distinguish from channel mapping of Malladi may overcome this prior art 
Furthermore, Applicant alleges that nowhere is there any suggestion that there are a plurality of mappings. Examiner respectfully disagrees. Examiner notes that UCCA is related to channel mapping because mapping function for a channel assessment procedure is associated with channel mapping, so paragraphs [0092] and 
Also, Applicant alleges that nowhere is there any suggestion that a network node changes from one mapping to a different mapping. Examiner respectfully disagrees. The claim limitation merely states “changing the predefined mapping to a different mapping…” which is taught by Malladi. For example, paragraph [0107] details the mapping functions can vary the mapping based on different time indices. Therefore, Malladi’s system teaches mappings that changes across different time indices. Explicitly reciting the functional significance and functional difference of the changing mappings of ESR versus other types of varying mappings may overcome the current prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.K./Patent Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415